Exhibit 10.1

OMNI ENERGY SERVICES CORP.

FOURTH AMENDMENT AND WAIVER TO LOAN AGREEMENT

This Fourth Amendment and Waiver to Loan Agreement (this “Amendment”) is entered
into as of November 13, 2009, by and among OMNI ENERGY SERVICES CORP., a
Louisiana corporation (“OMNI”), each Subsidiary Borrower of OMNI party hereto
(collectively, the “Subsidiary Borrowers”, and OMNI and the Subsidiary Borrowers
are collectively referred to as “Borrowers” and are each a “Borrower”), the
other Credit Parties signatory hereto, the Requisite Lenders signatory hereto,
and Fifth Third Bank, an Ohio banking corporation, as Agent (the “Agent).

PRELIMINARY STATEMENTS

A. The Borrowers, the other Credit Parties party thereto, the Lenders party
thereto and Fifth Third Bank, an Ohio banking corporation, as Agent are party to
a certain Amended and Restated Loan and Security Agreement, dated as of
April 23, 2008 (as previously amended, and as may be further amended, modified
or supplemented from time to time, the “Loan Agreement”). All capitalized terms
used herein without definition shall have the same meanings herein as such terms
have in the Loan Agreement.

B. The Borrowers have informed the Lenders that the Borrowers have not satisfied
the Fixed Charge Coverage Ratio (Section 14(b) of the Loan Agreement) as of the
Borrowers’ fiscal quarter ending September 30, 2009. The Required Lenders have
agreed to waive the resulting defaults under the terms and conditions set forth
in this Amendment.

C. The Borrowers have also requested that the Agent and the Lenders amend
certain sections of the Loan Agreement, and the Agent and the Requisite Lenders
have agreed to do so under the terms and conditions set forth in this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. WAIVER.

The Borrowers have not achieved, as required under Section 14(b) of the Loan
Agreement, a Fixed Charge Coverage Ratio for the twelve month period ended
September 30, 2009, of not less than 1.25 to 1.00 (the “Violation”). Upon
satisfaction of the conditions precedent set forth in Section 3 hereof, the
Requisite Lenders and the Agent hereby waive the Violation and each and every
Event of Default arising solely from the Violation. The Credit Parties
acknowledge that the waivers under this Section 1 are specifically limited to
the Violation and each and every Event of Default arising solely from the
Violation.



--------------------------------------------------------------------------------

SECTION 2. AMENDMENTS TO LOAN AGREEMENT

Upon satisfaction of the conditions precedent set forth in Section 3 hereof, the
Loan Agreement shall be and hereby is amended as follows:

Section 2.1. Amended Definitions. The definitions of “Applicable Margin”, “Base
Rate”, “Revolving Commitment” and “Maximum Loan Limit” set forth in Section 1 of
the Loan Agreement are hereby amended and restated in their entirety to read as
follows:

“Applicable Margin” shall mean (i) with respect to Term A Loans, 4.50%,
(ii) with respect to the commitment fee, .40%, (iii) with respect to Revolving
Loans, 4.00%, and (v) with respect to Letters of Credit, 4.00%.

“Base Rate” means (a) for any day that the Monthly Rate is available, the
Monthly Rate applicable on such date and (b) for any day that the Monthly Rate
is not available, the greatest of: (i) the rate of interest announced by the
Agent from time to time as its “prime rate” as in effect on such day, with any
change in the Base Rate resulting from a change in said prime rate to be
effective as of the date of the relevant change in said prime rate (it being
acknowledged that such rate may not be the Agent’s best or lowest rate),
(ii) the sum of (x) the Federal Funds Rate, plus (y)  1/2 of 1% and (iii) 1.00%.

“Revolving Loan Commitment” shall mean, with respect to any Lender, the maximum
amount of Revolving Loans which such Lender has agreed to make to Borrowers,
subject to the terms and conditions of this Agreement, which amount for each
Lender as of the Fourth Amendment Effective Date is set forth on each Lender’s
signature page to the Fourth Amendment or in any Assignment and Acceptance
Agreement executed by a Lender on or after the Fourth Amendment Effective Date.

“Maximum Loan Limit” shall mean Fifty Six Million and No/100 Dollars
($56,000,000).

Section 2.2. Eligible Accounts. Clause (iv) of the definition of “Eligible
Account” in Section 1 of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(iv) it is evidenced by an invoice rendered to the Account Debtor thereunder, is
due and payable within ninety (90) days after the date of the invoice and does
not remain unpaid sixty (60) days past the invoice date thereof; provided,
however, that (A) if more than twenty-five percent (25%) of the aggregate dollar
amount of invoices owing by a particular

 

- 2 -



--------------------------------------------------------------------------------

Account Debtor remain unpaid ninety (90) days after the respective invoice dates
thereof, then all Accounts owing by that Account Debtor shall be deemed
ineligible and (B) if (x) an Account would otherwise constitute an Eligible
Account but for the fact that an invoice has not been issued for the Account,
(y) with respect to all such Accounts, the aggregate balance of such Accounts
does not exceed $5,000,000 and (z) such Account has not been outstanding more
than ten (10) days with respect to an Account generated by OMNI or more than
thirty-five (35) days with respect to an Account generated by any other
Borrower, then all such Accounts satisfying the conditions of this clause
(B) shall be not ineligible under this paragraph solely because an invoice has
not been issued on such Account;

Section 2.3. Additional Definitions. Section 1 of the Loan Agreement is hereby
amended to insert therein the following new definitions of “Fourth Amendment”,
“Fourth Amendment Effective Date” and “Monthly Rate” in proper alphabetical
order:

“Fourth Amendment” shall mean the Fourth Amendment and Waiver to Loan Agreement
dated as of November 13, 2009 among the Borrower, each Subsidiary Borrower party
thereto, each Lender signatory thereto and Fifth Third Bank, an Ohio banking
corporation, as the Administrative Agent.

“Fourth Amendment Effective Date” shall mean November 13, 2009.

“Monthly Rate” shall mean 1.00% until December 1, 2009, at which time the
Monthly Rate shall be adjusted pursuant to the following sentence. The Monthly
Rate shall be adjusted on the first Business Day of each calendar month to be
the greater of (i) the LIBOR Rate that would be applicable to a LIBOR Rate Loan
with a 1 month Interest Period advanced on such day and (ii) 1.00% and shall be
fixed at such rate until the first Business Day of the following calendar month
at which time the Monthly Rate will again be adjusted.

Section 2.4. Maximum Revolving Loan Limit. Section 2(a) of the Loan Agreement is
hereby amended to replace the reference to “Twenty-Five Million and No/100
Dollars ($25,000,000)” therein with the following:

Twenty Million and No/100 Dollars ($20,000,000)

 

- 3 -



--------------------------------------------------------------------------------

Section 2.5. Letter of Credit Sublimit. Section 3(a) of the Loan Agreement is
hereby amended to replace the reference to “Three Million and No/100 Dollars
($3,000,000)” therein with the following:

Five Million and No/100 Dollars ($5,000,000); provided further that from and
after the Fourth Amendment Effective Date, the Borrower agrees that is shall not
request that a Letter of Credit be issued for, and the Agent will not issue a
Letter of Credit for, the benefit of any Subordinated Lenders (except that the
foregoing shall not prohibit or prevent any modification, continuation or
extension of any Letter of Credit issued for the benefit of any Subordinated
Lenders which was outstanding immediately prior to the Fourth Amendment
Effective Date).

Section 2.6. Amended Financial Covenants. Section 14 of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

SECTION 14. FINANCIAL COVENANTS.

Each Borrower shall maintain and keep in full force and effect each of the
financial covenants set forth below:

(a) Leverage Ratio. Borrower shall not permit the Leverage Ratio to exceed
(i) 3.00 to 1.00 as of December 31, 2009, March 31, 2010, June 30, 2010 and
September 30, 2010 and (ii) 2.50 to 1.00 for each twelve month period ending on
March 31st, June 30th, September 30th or December 31st thereafter.

(b) Fixed Charge Coverage. Borrowers shall not permit the Fixed Charge Coverage
Ratio calculated for the twelve (12) month period ending on
March 31st, June 30th, September 30th or December 31st of each Fiscal Year to be
less than (i) 0.90 to 1.00 for the twelve month period ending on December 31,
2009, (ii) 1.00 to 1.00 for the twelve month period ending on March 31, 2010,
(iii) 0.90 to 1.00 for the twelve month period ending on June 30, 2010,
(iv) 1.00 to 1.00 for each of the twelve month periods ending on September 30,
2010 and December 31, 2010 and (v) 1.10 to 1.00 for each twelve month period
ending on March 31st, June 30th, September 30th or December 31st thereafter.

(c) Capital Expenditure Limitations. Borrower and their Subsidiaries shall not
make any Capital Expenditures, other than Capital Expenditures made in
connection with a Permitted Acquisition or the Target Acquisition, if, after
giving effect to such Capital Expenditures, the aggregate cost of all Capital
Expenditures would exceed (i) Seven Million Five Hundred Thousand Dollars
($7,500,000) during the Fiscal Years ending on or about December 31, 2009 and
December 31, 2010 and (ii) Ten Million Dollars ($10,00,000) during any Fiscal
Year thereafter.

 

- 4 -



--------------------------------------------------------------------------------

Section 2.7. Compliance Certificate. Exhibit B to the Loan Agreement is amended
to replace the reference to “2.50:1.00” in Line A13 therein and to “1.25:1.00”
in Line B14 therein with a reference to the following:     :1.00.

SECTION 3. CONDITIONS PRECEDENT.

This Amendment shall become effective upon the satisfaction of the following
conditions precedent:

Section 3.1. The Agent and OMNI shall have received a fully executed copy of
this Amendment executed by the Borrowers, the other Credit Parties, the Agent
and the Requisite Lenders.

Section 3.2. The Borrowers shall have paid the Agent for the ratable benefit of
each Lender executing this Amendment prior to or on the Fourth Amendment
Effective Date an amendment fee in the amount equal to .25% of each executing
Lender’s aggregate outstanding Loans and unfunded Revolving Commitment measured
after giving effect to the terms of this Amendment.

Section 3.3. The Borrowers shall have paid to the Agent those fees due and
payable to Agent as of the Fourth Amendment Effective Date.

Section 3.4. On the Fourth Amendment Effective Date, the Borrower shall make a
payment on the Revolving Loans in the amount necessary, if any, to cause the
outstanding principle balance of the Revolving Loans after giving effect to such
payment to be $20,000,000 or less.

Section 3.5. All proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be reasonably satisfactory to the Agent and its
counsel. Borrower shall be deemed to have satisfied this condition in the event
Agent executes this Amendment.

SECTION 4. SUBORDINATION AGREEMENTS.

On or before 60 days after the Fourth Amendment Effective Date, the Borrowers
shall deliver to the Agent executed affirmations and ratifications to the
Existing Subordination Agreements confirming that the Subordinated Loans are
subordinate to the Liabilities and are otherwise in form and substance
satisfactory to the Agent (each such document, an “Affirmation”) from the
Required Subordinated Lenders, as that term is defined below; provided that, for
each $1,000,000.00 increment of the principal amount of Subordinated Loans
outstanding 60 days after the Fourth Amendment Effective Date for which the
Borrower has not

 

- 5 -



--------------------------------------------------------------------------------

provided an Affirmation, the Borrower shall pay to the Agent for the benefit of
the Lenders according to their Pro Rata Shares, a fee equal to $30,000.
“Required Subordinated Lenders” shall mean each of Cypress Consulting Services,
Inc. dba Cypress Energy Services, a Texas corporation, Brian J. Recatto,
Lawrence J. Shaw, III, Matthew E. Miller, Bailey Operating, Inc., Dan Kean, Mike
Schooler and Kurt Chew.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

The Credit Parties represent and warrant that (i) each of the representations
and warranties set forth in Section 11 of the Loan Agreement is true and correct
on and as of the date of this Amendment after giving effect to this Amendment as
if made on and as of the date hereof and as if each reference therein to the
Loan Agreement referred to the Loan Agreement as amended hereby; (ii) as of the
date hereof and after giving effect hereto, no Event of Default exists and no
event exists that, with the passage of time or the giving of notice, will become
an Event of Default; (iii) OMNI has satisfied all its obligations with respect
to the Preheat Seller Notes and the note in the original principal amount of
$800,000 made on February 9, 2006 in favor of Jeff W. Elmore, or, alternatively
has offsetting claims that exceed any obligations owed; and (iv) without
limiting the effect of the foregoing, the Credit Parties execution, delivery and
performance of this Amendment has been duly authorized, and this Amendment has
been executed and delivered by duly authorized officers of each Credit Party.

SECTION 6. COLLATERAL.

The Borrowers and the other Credit Parties have heretofore executed and
delivered to the Agent the Other Agreements and the Borrowers and other Credit
Parties hereby agree that notwithstanding the execution and delivery of this
Amendment, (i) except as specifically amended herein, the Other Agreements shall
remain in full force and effect (ii) the Loan Agreement and the Other Agreements
shall secure the Liabilities, and (iii) the rights and remedies of the Lenders
under the Loan Agreement and the Other Agreements, the obligations of the Credit
Parties thereunder, and any liens or security interests created or provided for
thereunder shall be and remain in full force and effect and shall not be
affected, impaired or discharged hereby. Nothing herein contained shall in any
manner affect or impair the priority of the liens and security interests created
and provided for by the Loan Agreement and the Other Agreements as to the
indebtedness which would be secured thereby prior to giving effect to this
Amendment.

SECTION 7. MISCELLANEOUS.

(a) The Borrowers agree that no new LIBOR Rate Loans may be made or created
under the Credit Agreement on and after the Fourth Amendment Effective Date and
that any LIBOR Rate Loans outstanding on such date shall be converted into Base
Rate Loans at the expiration of the then-current Interest Period for such Loans.
For avoidance of doubt, the foregoing shall not prohibit or prevent Loans from
bearing interest at the Monthly Rate in accordance with the terms of the Loan
Agreement.

 

- 6 -



--------------------------------------------------------------------------------

(b) Except as specifically amended or waived herein, the Loan Agreement shall
continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Loan Agreement or
any Other Agreement, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Loan Agreement or any Other Agreement,
any reference in any of such items to the Loan Agreement being sufficient to
refer to the Loan Agreement, as amended hereby.

(c) The Borrowers agree to pay on demand all costs and expenses of or incurred
by the Agent in connection with the negotiation, preparation, execution and
delivery of this Amendment, including the reasonable fees and expenses of
counsel for the Agent.

(d) This Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterpart signature pages, each of which
when so executed shall be an original but all of which shall constitute one and
the same instrument. This Amendment shall constitute and be an Other Agreement
under the Loan Agreement. This Amendment shall be governed by the internal laws
of the State of Illinois.

[SIGNATURE PAGES TO FOLLOW]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Fourth Amendment and Waiver to Loan
Agreement as of the date first set forth above.

 

“BORROWERS” OMNI ENERGY SERVICES CORP. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

CHARLES HOLSTON, INC. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

TRUSSCO, INC. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

OMNI ENERGY SEISMIC SERVICES, L.L.C. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

PREHEAT, INC. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to Fourth Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

RIG TOOLS, INC. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

OMNI LABOR CORPORATION By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

OMNI ENERGY TRANSPORTATION CORP. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

B.E.G. LIQUID MUD SERVICES CORP. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

INDUSTRIAL LIFT TRUCK & EQUIPMENT CO., INC.

By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to Fourth Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

The following Persons are signatories to this Fourth Amendment and Waiver to
Loan Agreement and Waiver in their capacity as a Credit Party and not as a
Borrower.

 

“CREDIT PARTIES” OMNI ENERGY SERVICES CORP. — MEXICO By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

TRUSSCO PROPERTIES, L.L.C. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

OMNI AVIATION CORP. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

AMERICAN HELICOPTERS INC. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to Fourth Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

BMJ INDUSTRIAL INVESTMENTS, LLC By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

OMNI PROPERTIES CORP. By:  

/s/ Ronald Mogel

  Name:   Ronald Mogel   Title:  

Senior Vice President and

Chief Financial Officer

[Signature Page to Fourth Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

“REQUISITE LENDERS”

FIFTH THIRD BANK, an Ohio banking corporation, as Agent and a Lender

By:  

/s/ Jim Esinduy

  Name:   Jim Esinduy   Title:   AVP Revolving Credit
Commitment:    $16,000,000.00

[Signature Page to Fourth Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

FIRST GUARANTY BANK, as a Lender By:  

/s/ Alton B. Lewis

  Name:   Alton B. Lewis   Title:   C.E.O. Revolving Credit Commitment:    $0.00

[Signature Page to Fourth Amendment and Waiver to Loan Agreement]



--------------------------------------------------------------------------------

COLE TAYLOR BANK, as a Lender By:  

/s/ Richard A. Simons

  Name:   Richard A. Simons   Title:   Group Senior Vice President Revolving
Credit Commitment:    $4,000,000.00

[Signature Page to Fourth Amendment and Waiver to Loan Agreement]